ORDER

GLENN T. HARRELL, JR., Judge.
Based upon the terms of the Joint Petition for Disbarment and Affidavit filed by John Lyster Hill in accordance with Maryland Rule 16-77, and the written recommendation of the Bar Counsel, it is this 24th day of November, 2009,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, John Lyster Hill, be, and he is hereby, disbarred by consent from the practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of John Lyster Hill from the register of attorneys, and pursuant to Maryland Rule 16 — 772(d) shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State.